Case 1:19-mc-00026-JPO Document 22 Filed 10/03/19 Page 1 of 2

Holland & Knight

31 West 52nd Street | New York, NY 10019 [| T 212.513.3200 [ F 212.385.9010
Holland & Knight LLP | way. hklaw.com

 
   

RIGT
6 USiit

   
     
  

 
 

Y
OCT 0.3 2ats

DS ,
$.D, OF NA
James H. Power Cpe

+1 212-513-3494
James.Power@hklaw.com

July 26, 2019
Via Email: OetkenNYSDChambers@nysd.uscourts. gov

Hon. J. Paul Oetken

US. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007

Re: Inve Tatiana Akhmedova, Case No. 19-mc-26
Request to Extend Temporary Sealing Order

Dear Judge Oetken:

On May 3, 2019, in response to Applicant Tatiana Akhmedova (“Applicant”)’s request to
issue a temporary sealing order in this action, this Court entered an order temporarily sealing the
Supplemental Ex Parte Application for Discovery Pursuant to 28 U.S.C. § 1782 and proposed
order (Dkt. 7, 7-1), the Declaration of James H. Power in support thereof and exhibits attached
thereto (Dkt. 8, 8-1), the Memorandum of Law (Dkt. 9) and the Order granting discovery (Dkt.
11). Dkt. 12, The sealing order also provides that the letter request to seal, which might normally
be posted to ECF following entry of the requested order, also be sealed. Jd.

The sealing order provides that the above-listed filings shall be sealed for a period of ninety
(90) days, or until July 31, 2019, subject to Applicant’s right to seek a further order of this Court
extending the period of time to remain under seal, Dkt, 12. Applicant hereby submits a request to
extend the temporary sealing of the above-listed documents through September 15, 2019.

As set forth in Applicant’s prior request for temporary sealing, the documents obtained
pursuant to Section 1782 have recently been used in an ex parte proceeding in the United Kingdom,
wherein Applicant, through her London solicitors, has sought to add certain judgment debtors on
the basis of information learned partially through discovery obtained in this action. Applicant
hereby advises the Court that the English Proceeding was commenced on July 17, 2019, and that
a hearing before the English High Court is currently scheduled for August 15, 2019. Applicant
expects that the High Court will issue a ruling on the requested relief by September 15, 2019,

Applicant respectfully relies on the authority set forth in her initial sealing request dated
May 1, 2019, namely in the interest of keeping litigation strategy details outlined in the

Anchorage | Atlanta | Austin [ Boston | Charlotte j Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamfard | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach

 
Case 1:19-mc-00026-JPO Document 22 Filed 10/03/19 Page 2 of 2

July 26, 2019
Page 2

Supplemental Application and supporting documents confidential and kept from view of the
adverse parties, Petitioner respectfully submits that good cause exists to extend the sealing for this
minimal period under the standard set forth in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 120 (2d Cir. 2006).

Based on the foregoing, Applicant respectfully requests an extension of the temporary
sealing order for an additional forty-five (45) day period until September 15, 2019 when she
expects to receive ex parte relief in the United Kingdom and to provide notice to the respondents

in that action. Applicant also respectfully requests that as with the prior motion to seal, that the
foregoing letter be temporarily maintained under seal as well.

We thank the Court for its attention to this matter.
Respectfully submitted,

HOLLAND & KNIGHT LLP

Dore oe

James H. Power

Attachments

 
